64 F.3d 661
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Albert Manning SCOTT, Sr., Defendant-Appellant.
No. 95-6898.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1995.Decided Aug. 22, 1995.

Albert Manning Scott, Sr., Appellant Pro Se.  Richard Stanley Glaser, Jr., Assistant United States Attorney, Greensboro, NC, for Appellee.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying his motion for copies of portions of the transcripts of his criminal trial to be provided to him at government expense.  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  United States v. Scott, No. CR-89-186-G (M.D.N.C. May 8, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED